INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

     THIS INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT (this “Assignment”) is made
and dated as of June 2, 2009 (the “Effective Date”) by and between CombinatoRx,
Incorporated, a Delaware corporation with its principal office and place of
business at 245 1st Street, Cambridge, MA 02142 (“CRX”), and ExCRX Singapore
Pte. Ltd., formerly known as CombinatoRx (Singapore) Pte Ltd, a company
incorporated in Singapore with company registration number 200511269N whose
registered office is 11 Biopolis Way #08-05/06 Helios Singapore 138667
(“CRX-SG”).

     WHEREAS, CRX and CRX-SG have entered into a Termination Agreement of even
date herewith, pursuant to which the Services Agreement between CRX and CRX-SG,
dated as of August 19, 2005 (the “Prior Services Agreement”) has been
terminated; and

     WHEREAS, CRX and CRX-SG have entered into a Transition Services Agreement
of even date herewith (the “Transition Services Agreement”), pursuant to which
CRX agrees to transition services previously performed by CRX to third parties
designated by CRX-SG to perform such services; and

     WHEREAS, CRX and CRX-SG wish to confirm their understanding regarding
certain intellectual property rights.

     NOW THEREFORE, be it known that, for good and valuable consideration,
receipt of which is hereby acknowledged, the Parties agree as follows:



1. Definitions.




“Agreement IP Rights” shall mean the Project Intellectual Property and the
Previously Assigned Patent Rights.

“CRX Technology” shall mean all inventions, discoveries, technologies, trade
secrets, works of authorship, writings, data and other information (i) that were
owned by CRX prior to the conduct or commencement of any services pursuant to
the Prior Services Agreement, or which were developed or acquired by CRX
independently of, and not in the performance of services pursuant to the Prior
Services Agreement or (ii) that were developed or acquired by CRX in the
performance of services pursuant to the Prior Services Agreement and that do not
relate to novel therapeutic combinations for Infectious Disease.

“Infectious Disease” shall mean any disease indication caused by a viral,
bacterial or fungal infection, other than any disease indication which may be
related to or caused by a viral, bacterial or fungal infection, or which may
have a putative infectious component, but primary treatment for which, as of the
initiation of research or development work on such indication by CRX, is not
typically anti-infective in nature, including, without

--------------------------------------------------------------------------------

limitation or by way of example, such indications as cervical cancer (possibly
caused by HPV) or Crohn’s disease (putative cause: infections).

“Previously Assigned Patent Rights” shall mean all right, title and interest in
and to any U.S. Patent Applications listed on Exhibit A, any invention claimed
therein, any other patent application directed to any such invention, and all
Letters Patent of the United States that may be granted thereon, and all
reissues, continuations, continuations-in-part, divisions, revisions,
reexaminations, and extensions thereof; and all rights to claim priority on the
basis of such applications, and all applications for Letters Patent that have
been or may be filed for any such invention in any country of the world and all
Letters Patent that may be granted on any such invention in any country of the
world, and all extensions, renewals, and reissues thereof, constituting all
patent rights made or developed pursuant to the Prior Services Agreement that
have, pursuant to the provisions thereof, previously been assigned by CRX to
CRX-SG.

“Project Intellectual Property” shall mean any and all data, writings
(irrespective of whether in written or electronic form), information (tangible
and intangible), processes, methods, inventions, discoveries, improvements,
trade secrets, works of authorship and technology in any form whatsoever, and
any and all patent, copyright and other intellectual property rights therein,
resulting from or generated, made or developed by or on behalf of CRX in the
performance of the services provided to CRX-SG under the Prior Services
Agreement to the extent any of the foregoing covers novel therapeutic
combination therapies for Infectious Disease, but excluding, without limitation,
any process, methods, inventions, discoveries, improvements, trade secrets,
works of authorship and technology related solely to the CRX Technology.

2. Ownership and Assignment of Patent Rights.

CRX and CRX-SG hereby agree that the Previously Assigned Patent Rights listed on
Exhibit A are owned by and vest solely and exclusively in CRX-SG under the terms
of the Prior Services Agreement. Without prejudice to the foregoing, CRX hereby
transfers and assigns to CRX-SG:

a.      all rights, title and interests, including all intellectual property
rights anywhere in the world, whether registered or not, and all benefits and
rights to sue or obtain relief for any past, current or future infringement or
violation of such rights, in and to the Agreement IP Rights throughout all
countries of the world and in perpetuity; and   b.      all rights of action,
powers and benefits arising from ownership of the Agreement IP Rights throughout
all countries of the world and in perpetuity, including without limitation, the
right to sue for damages and other legal and equitable remedies in respect of
all causes of action arising prior to, on or after the Effective Date.  

--------------------------------------------------------------------------------

CRX hereby authorizes and requests the Commissioner of Patents and Trademarks of
the United States and any official of any country of the world whose duty it is
to issue patents on applications as described above, to issue all Letters Patent
for the invention(s) to CRX-SG or its lawful successors or assigns, in
accordance with the terms of this Assignment.

To the extent that any rights, title and interests, including all intellectual
property rights anywhere in the world, whether registered or not, and all
benefits and rights to sue or obtain relief for any past, current or future
infringement or violation of such rights, in and to the Agreement IP Rights (or
any part thereof) in any country of the world may remain or become vested in CRX
or its related corporations notwithstanding Section 2, CRX shall and hereby
agrees, at CRX-SG’s prior written request and at CRX-SG’s expense, to
irrevocably assign, transfer and convey and/or undertake to procure that such
related corporations shall irrevocably assign, transfer and convey, absolutely
and unconditionally, to CRX-SG, the said rights, title and interests by way of
agreement in a form substantially similar to this Assignment.

CRX agrees and confirms that no sums, royalties, payments and/or other charges
of any kind shall be payable by CRX-SG to CRX or any of its related corporations
under this Assignment for the assignment and conveyance of the Agreement IP
Rights.

CRX confirms that the assignment set out in Section 2 includes the assignment of
all the benefits of all patent and design applications, in any country of the
world, comprised in the Agreement IP Rights and the assignment of all
intellectual property rights in and to the inventions and subject matter of
patents, in all countries of the world, comprised in the Agreement IP Rights.

3. Confirmation of Rights. For the avoidance of doubt, (i) the Previously
Assigned

Patent Rights listed on Exhibit A and the subject matter listed on Exhibit B
comprise substantially all of the Agreement IP Rights, (ii) except as expressly
provided in this Assignment with respect to the Agreement IP Rights, CRX-SG has
no right or interest in or under any intellectual property now or previously
owned or controlled by CRX other than the Agreement IP Rights and all CRX
Technology shall remain the sole and exclusive property of CRX and (iii) CRX has
no right or interest in or under any intellectual property of CRX-SG currently
filed or filed by CRX-SG in the future, and all Agreement IP Rights shall remain
the sole and exclusive property of CRX-SG.

CRX shall promptly discontinue all use of the Project Intellectual Property in
any form or manner. CRX hereby represents, warrants and undertakes with CRX-SG
that CRX has not (i) granted any third party any right, licence or sub-licence
to use the Project Intellectual Property in any manner or (ii) permitted any
third party to use or exploit the Project Intellectual Property, except the
agreements by and among CRX and CRX-SG with the Liverpool School of Tropical
Medicine relating to the A-WOL Consortium, which are terminating with respect to
CRX as of the Effective Date.

--------------------------------------------------------------------------------

4.      Perfection, Assistance and Recordal.     a.      At CRX-SG’s prior
written request and at CRX-SG’s expense, CRX undertakes to do any and all acts
and execute any and all documents in such manner and at such location as may be
required by CRX-SG in CRX-SG’s discretion to: (i) protect, perfect or enforce
any of the rights, privileges and entitlements granted or promised to CRX-SG by
this Assignment; and (ii) enable CRX-SG to pursue or prosecute any application
in respect of the Agreement IP Rights to registration in favour of CRX-SG or
such other party as CRX-SG may direct. For the purposes of the provisions above
and without prejudice to its generality, CRX hereby undertakes at the request of
CRX-SG to sign and execute such formal assignment documents as may be required
by the relevant registries anywhere in the world, in the form required by such
registry and/or substantially in the form as set out in Exhibit D.     b.     
CRX undertakes to reasonably cooperate with CRX-SG in any proceedings for
infringement of any Agreement IP Rights, including providing such information as
CRX-SG may reasonably request, provided that CRX-SG shall reimburse any costs or
expenses incurred by CRX in providing such cooperation.     c.      CRX hereby
authorises the recordal of this Assignment with the relevant patent or other
Intellectual Property Rights registries anywhere in the world by agents
appointed by CRX-SG.     d.      As security for the performance by CRX of its
obligations under this Agreement, if CRX shall have failed following 14 days'
notice from CRX-SG to perform any act or execute any document referred to in
this Section 4, CRX-SG shall have the right to do so in the place and stead of
CRX as the lawfully appointed attorney of CRX and CRX undertakes to confirm and
ratify and be bound by any and all of the actions of CRX-SG pursuant to this
Clause and such authority and appointment shall take effect as an irrevocable
appointment.     e.      CRX shall furnish, deliver, divulge, transfer,
disclose, impart or otherwise communicate to CRX-SG, the Delivery Materials in
its possession, where “Delivery Materials” means the most up-to-date and
complete data, media, documents, reports and shall be deemed to include the
materials listed in Exhibit C.   5.      Disclaimers.     a.      EACH PARTY
PROVIDES OR HAS PROVIDED THE      AGREEMENT IP RIGHTS, ON AN “AS IS” BASIS,
WITHOUT  

--------------------------------------------------------------------------------

  ANY WARRANTY WHATSOEVER, AND HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS,
IMPLIED, STATUTORY OR ARISING FROM CUSTOM OR TRADE, INCLUDING WITHOUT LIMITATION
THE IMPLIED WARRANTIES OF     MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
AND NON-INFRINGEMENT. EACH PARTY UNDERSTANDS AND AGREES THAT THE AGREEMENT IP
RIGHTS MAY BE INCORRECT OR INCOMPLETE AND MAY HAVE DEFECTS, AND THAT THE
ASSIGNING OR GRANTING PARTY SHALL HAVE NO LIABILITY TO THE RECEIVING PARTY OR
ANY THIRD PARTY IN CONNECTION THEREWITH.     b.      NEITHER PARTY SHALL BE
LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY     
DAMAGES ARISING UNDER OR OUT OF THE ASSIGNMENT HEREUNDER, REGARDLESS OF WHETHER
ADVISED BEFOREHAND OF THE POSSIBILITY OF SUCH DAMAGES.   6.      Prosecution,
Maintenance and Enforcement of Agreement IP Rights     a.      Prosecution and
Maintenance. CRX-SG shall have the sole right, but not the obligation, to
prepare, file, prosecute and maintain any patent right included in the Agreement
IP Rights throughout the world at CRX-SG’s expense.     b.      Enforcement of
Agreement IP Rights. CRX-SG shall have the exclusive right but not the
obligation, at CRX-SG’s sole cost and expense, to take action to obtain a
discontinuance of infringement or bring suit or otherwise to take appropriate
action with respect to any alleged, actual or threatened infringement or other
improper use of any Agreement IP Rights. At the reasonable request of CRX-SG,
CRX shall render to CRX-SG reasonable cooperation in respect of such actions at
CRX-SG’s expense.   7.      Miscellaneous.     a.      This Assignment shall be
governed in all respects by the laws of the Commonwealth of Massachusetts
without regard to conflicts of law principles.     b.      In the event any
proceeding or lawsuit is brought by either party in connection with this
Assignment, each party shall bear its own attorneys’ fees and costs.  

--------------------------------------------------------------------------------

c.      The failure of either party to require performance by the other party of
any provision hereof shall not affect the full right to require such performance
at any time thereafter, nor shall the waiver by either party of a breach of any
provision hereof be taken or held to be a waiver of the provision itself.   d. 
    Each of the Parties will promptly do, make, execute or deliver, or cause to
be done, made, executed or delivered, all further acts, documents and things as
the other Party may reasonably require from time to time for the purpose of
giving effect to this Assignment and will use reasonable efforts and take all
steps as may be reasonably within its power to implement to their full extent
the provisions of this Assignment.   e.      In the event that any provision of
this Assignment shall be unenforceable or invalid under any applicable law or be
so held by applicable court decision, such unenforceability or invalidity shall
not render this Assignment unenforceable or invalid as a whole, and, in such
event, such provision shall be changed and interpreted so as to best accomplish
the objectives of such unenforceable or invalid provision within the limits of
applicable law or applicable court decisions.   f.      This Assignment will be
binding upon and inure to the benefit of the parties and their successors and
assigns.   g.      This Assignment may be executed simultaneously in two (2) or
more counterparts, each of which shall be considered an original, but all of
which together shall constitute one and the same instrument.   h.      This
Assignment together with the exhibit hereto completely and exclusively states
the agreement of the parties regarding its subject matter. This Assignment
supersedes, and its terms govern, all prior proposals, agreements, or other
communications between the parties, oral or written, regarding such subject
matter, including the Prior Services Agreement. This Assignment shall not be
modified except by a subsequently dated written amendment signed by both
parties. Any purported oral amendment to this Assignment shall have no effect.  

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each party has caused this Assignment to be executed in
its name by its duly authorized representative.

CRX:        CRX-SG:  COMBINATORX, INCORPORATED    ExCRX Singapore Pte. Ltd.     
    (f.k.a. COMBINATORX (SINGAPORE)          PTE LTD)  By /s/ Robert Forrester 
  By /s/ Yeo Su Ling  Name: Robert Forrester    Name: Yeo Su Ling  Title:    EVP
and CFO    Title:    Director  Date:    June 2, 2009    Date:    June 2, 2009 


--------------------------------------------------------------------------------



Exhibit A




Previously Assigned Patent Rights

--------------------------------------------------------------------------------



Exhibit B




Project Intellectual Property Rights

--------------------------------------------------------------------------------

Exhibit C

Delivery Materials

--------------------------------------------------------------------------------

Exhibit D

Form Assignment

--------------------------------------------------------------------------------